DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                 UYEN LE,
                                 Appellant,

                                     v.

              AMERICAN EXPRESS NATIONAL BANK and
                 DIVA-PERFECT 10 NAIL SPA INC.,
                           Appellees.

                               No. 4D19-137

                               [June 26, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502018CA001527XXXXMB.

   Uyen Le, Lake Worth, pro se.

  Zoran D. Jovanovich of Zwicker & Associates, P.C., Deerfield Beach, for
appellee American Express National Bank.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

GERBER, C.J., GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.